DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 9, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. No. 2012/0249875), hereinafter referred to as Cheng’875, in view of Cheng et al. (US Pub. No. 2008/0266305), hereinafter referred to as Cheng’305.
Referring to claims 1, 9, and 17, Cheng’875 discloses a read/write control device (controller device 105, fig. 1, [0013]) for a dynamic random access memory (internal memory 165 and/or external memory 150 include...(e.g., dynamic RAM ["DRAM"]; [0014]), wherein the device comprises a read control signal generating unit (frame rate control module 320, fig. 3, [0024]) and a read memory controller (read control module 330, fig. 3, [0024]), and the read control signal generating unit is in signal connection with the read memory controller (read control module 330 receives signals from the frame rate control module 320, [0024]); the read control signal generating unit is configured for determining a minimum frame period (Vsync signal is received by...the frame rate control module, etc. The Vsync signal can indicate, among other things, that the display is ready to receive a new video frame for display, and can prevent the controller from providing frames to the display at a rate that exceeds the refresh rate of the display, [0028]) from multiple received signal sources (video sources 110/115/120/125, fig. 1), and also configured for generating a read control signal based on the minimum frame period and providing the read control signal to the read memory controller (signals provided to the read control module 330 from the frame rate control module 320, [0024]); and the read memory controller is configured for controlling the reading of video frames from the dynamic random access memory according to the read control signal (signals provided...control the manner in which the read control module 330 reads video frames from the memory 150, [0024]).
While Cheng’875 discloses DRAM, Cheng’875 does not appear to explicitly disclose DDR DRAM. 
However, in a similar endeavor of controlling the writing and reading of video source data, Cheng’305 discloses using DDR RAM ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cheng’875 and Cheng’305 before him or her, to implement the DRAM of Cheng’875 as DDR as taught by Cheng’305because Cheng’875 differed from the claimed invention by the lack of DDR specific DRAM, Cheng’305 demonstrates DDR specific DRAM and its functions were known in the art, and the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143.I.B).
Therefore, it would have been obvious to combine Cheng’875 and Cheng’305 to obtain the invention as specified in the instant claim.

As to claims 6 and 14, Cheng’875 discloses the read memory controller is also configured for: updating a read frame address to obtain an updated read frame address under the condition the read control signal; and according to the updated read frame address, reading the video frames from the dynamic random access memory ("DRAM", [0014]; frame rate control module is configured to control and monitor the locations of a read pointer and a write pointer. The read pointer and the write pointer are used to determine which memory addresses or blocks of memory addresses are read from, [0020]).
Cheng’875 does not appear to explicitly disclose the DRAM is DDR or using a rising edge of an arriving signal.
However, as demonstrated above, Cheng’305 discloses DDR DRAM.
Furthermore, while Cheng’875 is silent regarding the functionality/formatting of the control signaling, one of ordinary skill in the art would recognize the limitations of digital signaling, such as the use of high-low and rising-falling edge representations. As such, there are a finite number of identified, predictable potential solutions to digital signaling, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Therefore, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 (see MPEP 2143.I.E).

As to claims 7 and 15, the combination of Cheng’875 in view of Cheng’305 teaches the read memory controller is also configured for: under the condition that the rising edge of the read control signal arrives and the read frame address is the same as a write frame address of the DDR dynamic random access memory, repeatedly reading a video frame corresponding to the write frame address (Cheng’875: If the read pointer cannot be advanced, the process 600 returns to step 615 and receives another Vsync signal to indicate that the display is ready to receive another video frame. In such an instance, the read control module may provide the current frame (i.e., the current frame corresponding to the read pointer) to the display such that the same frame is displayed a second consecutive time, [0029]; NOTE: see above rejections regarding DDR DRAM and use of a rising edge of a signal). The suggestion/motivation to combine remains as indicated above.

As to claim 16, the combination of Cheng’875 in view of Cheng’305 teaches powering on the read/write control device for the DDR dynamic random access memory for initialization as a whole (Cheng’875: the controller 105 includes a plurality of electrical and electronic components that provide power, operational control, and protection to the components and modules within the controller and/or video system, [0013], [0028]; Cheng’305: DDR RAM [0047]), wherein a write frame address of the device is initialized to 3, and when a read memory controller is powered on, a read frame address of the read memory controller is initialized to 1 (Cheng’875: frame being read from the memory 150 (i.e., corresponding to the location of the read pointer) is maintained two frames away from a frame that is currently being written to the memory 150 (i.e., corresponding to the location of the write pointer), [0024]; process 700 begins at power on or startup...A default value is assigned to the read pointer (step 610) that corresponds to a location in the memory...process 700 begins at power on or startup...A default value is assigned to the write pointer, [0028-0030]; NOTE: Cheng’875 uses default values which are at least two units apart, which satisfies the correlation between the choice of the arbitrary numbers “1” and “3” as claimed, and therefore the number specifically claimed would have been obvious to one of ordinary skill in the based on the conditions taught by Cheng’875). The suggestion/motivation to combine remains as indicated above.

As to claim 18, the combination of Cheng’875 in view of Cheng’305 teaches the read/write control device for the DDR dynamic random access memory further comprises write memory controllers, and the write memory controllers are configured for controlling the writing of received video frames into the DDR dynamic random access memory (Cheng’875: writing of video frames to the memory 150 is controlled by the write control modules, [0024]; Cheng’305: DDR RAM [0047]). The suggestion/motivation to combine remains as indicated above.
As to claim 20, the combination of Cheng’875 in view of Cheng’305 discloses the read/write control device for the DDR dynamic random access memory (Cheng’305: DDR RAM [0047]) further comprises a plurality of receivers corresponding to digital component interfaces, and the plurality of receivers are in one-to-one correspondence to the write memory controllers (fig. 3, ADCs 310 one-to-one correspondence to write control modules 315); and the plurality of receivers is configured for receiving monitoring video data from the corresponding digital component interfaces and providing the monitoring video data to the write memory controllers (fig. 3, [0022]).
The combination does not appear to explicitly disclose the ADC provides a serial output.
However, a person of ordinary skill in the art would recognize the two transmission solutions for output digital data are parallel or serial, which are well-known and widely applicable within the art. Accordingly, there are a finite number of identified, predictable potential solutions to transmitting digital data, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, in which the choice of a particular solution would have been “Obvious To Try”.
Therefore, the claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. (MPEP 2143.I.E).

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng’875 in view of Cheng’305, as applied to claims 1, 6-7, 9, 14-18, and 20 above, further in view of Kim et al. (US Pub. No. 2014/0184485), hereinafter referred to as Kim.
As to claims 2 and 10, while Chen’875 teaches discusses the read control signal generating unit in signal connection with timing features providing vertical synchronization signals to control operations and signal sources in the multiple signal sources, Chen’875 does not appear to explicitly disclose a timing sequence detector configured for: determining a frame period corresponding to each signal source based on a time interval between two adjacent vertical synchronization signals.
However, Kim discloses a timing sequence detector configured for: determining a frame period corresponding to each signal source based on a time interval between two adjacent vertical synchronization signals (frequency analyzer disposed at an input terminal of the vertical synchronization signal filter and for detecting and outputting a first period of the first vertical synchronization signal... periods of the adjacent first vertical synchronization signals, [0016-0017]).
Cheng’875, Cheng’305, and Kim are analogous art because they are from the same field of endeavor, video frame processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cheng’875, Cheng’305, and Kim before him or her, to modify the video system of Cheng’875 in view of Cheng’305 to include the frequency analyzer of Kim in order to improve the operation of the video display.
The suggestion/motivation for doing so would have been to improve display operation by preventing undesirable effects such as backlight flicker and wavy noise (Kim: [0013]). 
Therefore, it would have been obvious to combine Cheng’875, Cheng’305, and Kim to obtain the invention as specified in the instant claim.

As to claims 3 and 11, the combination of Cheng’875, Cheng’305, and Kim discloses the timing sequence detector is also configured for: determining a vertical synchronization signal corresponding to a first signal source in the multiple signal sources; determining vertical synchronization signals corresponding to other signal sources in the multiple signal sources; and determining a frame period difference based on the vertical synchronization signal corresponding to the first signal source and the vertical synchronization signals corresponding to the other signal sources (Kim: vertical synchronization signal filter may include a second vertical synchronization signal generator for generating and outputting the second vertical synchronization signal with the second period, a time difference detector for detecting a time difference between the start timings of the first vertical synchronization signal and the second vertical synchronization signal from the second vertical synchronization signal generator, a first difference calculator for calculating a first difference between the first period of the first vertical synchronization signal and the time difference from the time difference detector to output the second period of the second vertical synchronization signal, a second difference calculator for calculating and outputting a second difference between the first periods of the adjacent first vertical synchronization signals, [0017]).  The suggestion/motivation to combine remains as indicate above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng’875 in view of Cheng’305, as applied to claims 1, 6-7, 9, 14-18, and 20 above, further in view of Ning et al. (US Pub. No. 2013/0198432), hereinafter referred to as Ning.
As to claim 8, the combination of Cheng’875 in view of Cheng’305 does not appear to explicitly disclose an AXI bus controller configured for performing interrupt processing on an equipment interrupt request.
However, Ning discloses an AXI bus controller configured for performing interrupt processing on an equipment interrupt request (device interface module 24 may be referred to as an internal bus module, which may include a bus control module 40, a first bus 42 and a second bus 44. The first bus 42 may be an advanced extensible interface (AXI) bus that is used to transfer data, interrupts and/or interrupt messages, [0027]).
Cheng’875, Cheng’305, and Ning are analogous art because they are from the same field of endeavor, memory interfacing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cheng’875, Cheng’305, and Ning before him or her, to modify the video system of Cheng’875 in view of Cheng’305 to include the AXI bus controller of Ning because the controller would provide interrupt detection and signaling.
The suggestion/motivation for doing so would have been to facilitate efficient status messaging (Ning: [0038]). 
Therefore, it would have been obvious to combine Cheng’875, Cheng’305, and Ning to obtain the invention as specified in the instant claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng’875 in view of Cheng’305, as applied to claims 1, 6-7, 9, 14-18, and 20 above, further in view of Wu et al. (US Pub. No. 2020/0312278), hereinafter referred to as Wu.
As to claim 19, while the combination of Cheng’875 in view of Cheng’305 discloses the read/write control device for the DDR dynamic random access memory, video frames read from the DDR dynamic random access memory, and outputting the video frames, combination does not appear to explicitly disclose an image superimposing unit configured for superimposing the video frames.
However, Wu discloses an image superimposing unit configured for superimposing the video frames (video processing circuit 12...configured to perform video processing to the multiple video sources V1 and V2, to generate a superimposed video OV12, [0014], fig. 1).
Cheng’875, Cheng’305, and Wu are analogous art because they are from the same field of endeavor, video frame processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cheng’875, Cheng’305, and Wu before him or her, to modify the video system of Cheng’875 in view of Cheng’305 to include the video processing circuit of Wu in order to superimposed imaging from multiple source into one output.
The suggestion/motivation for doing so would have been to provide a composite display of multiple video sources (Wu: [0023]). 
Therefore, it would have been obvious to combine Cheng’875, Cheng’305, and Wu to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 4-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2012/0082399 of Yanada et al. is pertinent to controlling the reading of image data stored in DRAM. US Pub. No. 2019/0164518 of Dimitrov is pertinent to video processing and vertical synchronization signal management. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184